Dismissed and Memorandum Opinion filed October 29, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00049-CV

                  PARKWAY CHEVROLET, INC., Appellant

                                         V.

   PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY AND
               KRISTEN DUCHARME, Appellees

                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-51182

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed October 8, 2018. The clerk’s record
was filed March 13, 2019. No reporter’s record or brief was filed.

      On September 5, 2019, this court issued an order stating that unless appellant
filed a brief on or before September 20, 2019, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2